DETAILED ACTION
This Office Action is in response to the preliminary amendment filed on 21 October 2019.
Claims 1-20 are presented for examination.
Claims 1-4, 6-10, 12-16 and 18 are amended.
Claims 19 and 20 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 July 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 11 July 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 26 September 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 6 February 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 20 February 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 22 July 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. CN 201611035617.2, filed on 18 November 2016.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for Sending Wake Up Packet

Examiner Note
Claim 6, 12 and 18 recites, “an 802.11 frame”.  According to the NPL standard provided by the Applicant, the Examiner has asserted that claims 6, 12 and 18 are relying on 802.11 frame based on published standard according to standard published on IEEE 802.11-2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2003/0145095 A1), hereinafter Liu, in view of Shellhammer et al (“Physical Layer Design for Wakeup Receiver”), hereinafter Shellhammer [provisional 62/411,440].

Regarding Claim 1, Liu discloses a method, comprising: 
generating (see Figure 3, step 310 and page 4, paragraph 45, lines 8-10; generating/generate), by a first node that maintains a first contention window (CW1) on a first channel (see page 4, paragraph 41, lines 11-15 and paragraph 45, lines 8-10; by a first node/(network station) that maintains a first contention window (CW1)/(contention window value, CWx) on a first channel/communications medium), a backoff count according to CW1 (see Figure 3, step 310 and page 4, paragraph 45, lines 8-10; a backoff/backoff count/time according to CW1/contention window value, CWx); 
executing (see Figure 3, step 320 and page 4, paragraph 45, lines 14-15; executing/initiated), by the first node (see page 4, paragraph 45, lines 8-10; by the first node/network station), a backoff according to the backoff count (see Figure 3, step 320 and page 4, paragraph 45, lines 8-10 and 14-15; a backoff/backoff according to the backoff/backoff count/time); and 

Although Liu discloses a method as set forth above,
Liu does not explicitly disclose “wherein the first channel is a channel on which a main transceiver of a second node works” or sending “a wake up packet to the second node on a second channel” or “wherein the second channel is a channel on which a wake up receiver of the second node works”.
However, Shellhammer discloses a method, comprising:
wherein the first channel is a channel on which a main transceiver of a second node works (see Figure 2 and pages 11-12, paragraph 53, lines 4-6; wherein the first channel/(wireless link 205) is a channel/(wireless link 205) on which a main transceiver/(primary radio 116) of a second node/(wireless device 115-a) works/established); 
sending a wake up packet to the second node on a second channel (see Figure 2 and page 12, paragraph 55, lines 1-3; sending/transmitting a wake up/(wakeup) packet/message to the second node/(wireless device 115-a) on a second channel/wireless link 210);
wherein the second channel is a channel on which a wake up receiver of the second node works (see Figure 2 and pages 11-12, paragraph 53, lines 4-1; wherein the second channel/(wireless link 210) is a channel/(wireless link 210) on which a wake 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first channel is a channel on which a main transceiver of a second node works” or sending “a wake up packet to the second node on a second channel” or “wherein the second channel is a channel on which a wake up receiver of the second node works” as taught by Shellhammer in the system of Liu to provide methods, systems, devices or apparatuses that support physical layer design for a wakeup receiver (WUR) (see page 1, paragraph 4, lines 1-2 of Shellhammer).
Regarding Claim 7, Liu discloses a first node (see page 4, paragraph 41, lines 11-15 and paragraph 45, lines 8-10; a first node/network station), comprising: 
a main transceiver (see page 4, paragraph 41, lines 11-15 and paragraph 45, lines 8-10; a main transceiver/network station contains a transmitter and receiver); 
a processor (see page 4, paragraph 41, lines 11-15 and paragraph 45, lines 8-10; a processor/network station contains a processor); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor (see page 4, paragraph 41, lines 11-15 and paragraph 45, lines 8-10; a processor/network station contains a non-transitory computer-readable storage medium storing a program to be executed by the processor), the program including instructions to: 
maintain a first contention window (CW1) on a first channel (see page 4, paragraph 41, lines 11-15 and paragraph 45, lines 8-10; maintains a first contention 1)/(contention window value, CWx) on a first channel/communications medium); 
generate a backoff count according to CW1 (see Figure 3, step 310 and page 4, paragraph 45, lines 8-10; generate/generate a backoff/backoff count/time according to CW1/contention window value, CWx); 
execute a backoff according to the backoff count (see Figure 3, step 320 and page 4, paragraph 45, lines 8-10 and 14-15; execute/initiated a backoff/backoff according to the backoff/backoff count/time); and 
cause the main transceiver to send information t in response to the backoff ending (see page 4, paragraph 45, lines 15-17; cause the main transceiver/(network station contains a transmitter and receiver) to send/transmit information/information in response to the backoff/backoff ending/expires).
Although Liu discloses a first node as set forth above,
Liu does not explicitly disclose “wherein the first channel is a channel on which a main transceiver of a second node works” or send “a wake up packet to the second node on a second channel” or “wherein the second channel is a channel on which a wake up receiver of the second node works”.
However, Shellhammer discloses a method, comprising:
wherein the first channel is a channel on which a main transceiver of a second node works (see Figure 2 and pages 11-12, paragraph 53, lines 4-6; wherein the first channel/(wireless link 205) is a channel/(wireless link 205) on which a main transceiver/(primary radio 116) of a second node/(wireless device 115-a) works/established); 

wherein the second channel is a channel on which a wake up receiver of the second node works (see Figure 2 and pages 11-12, paragraph 53, lines 4-1; wherein the second channel/(wireless link 210) is a channel/(wireless link 210) on which a wake up receiver/(low-power companion radio 117) of the second node/(wireless device 115-a) works/established).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first channel is a channel on which a main transceiver of a second node works” or send “a wake up packet to the second node on a second channel” or “wherein the second channel is a channel on which a wake up receiver of the second node works” as taught by Shellhammer in the system of Liu to provide methods, systems, devices or apparatuses that support physical layer design for a wakeup receiver (WUR) (see page 1, paragraph 4, lines 1-2 of Shellhammer).
Regarding Claim 13, Liu discloses an apparatus (see page 4, paragraph 41, lines 11-15 and paragraph 45, lines 8-10; an apparatus/network station), the apparatus comprising: 
a processor (see page 4, paragraph 41, lines 11-15 and paragraph 45, lines 8-10; a processor/network station contains a processor); and 

maintain a first contention window (CW1) on a first channel (see page 4, paragraph 41, lines 11-15 and paragraph 45, lines 8-10; maintain a first contention window (CW1)/(contention window value, CWx) on a first channel/communications medium); 
generate a backoff count according to CW1  (see Figure 3, step 310 and page 4, paragraph 45, lines 8-10; generate/generate a backoff/backoff count/time according to CW1/contention window value, CWx); 
execute a backoff based on the backoff count (see Figure 3, step 320 and page 4, paragraph 45, lines 8-10 and 14-15; execute/initiated a backoff/backoff based on the backoff/backoff count/time); and 
send information in response to the backoff ending (see page 4, paragraph 45, lines 15-17; send/transmit information/information in response to the backoff/backoff ending/expires).
Although Liu discloses a first node as set forth above,
Liu does not explicitly disclose “act as a first node” or “wherein the first channel is a channel on which a main transceiver of a second node works” or send “a wake up packet to the second node on a second channel” or “wherein the second channel is a channel on which a wake up receiver of the second node works”.

act as a first node (see Figure 2 and page 12, paragraph 53; act as a first node/AP 105-a);
wherein the first channel is a channel on which a main transceiver of a second node works (see Figure 2 and pages 11-12, paragraph 53, lines 4-6; wherein the first channel/(wireless link 205) is a channel/(wireless link 205) on which a main transceiver/(primary radio 116) of a second node/(wireless device 115-a) works/established); 
send a wake up packet to the second node on a second channel (see Figure 2 and page 12, paragraph 55, lines 1-3; send/transmitting a wake up/(wakeup) packet/message to the second node/(wireless device 115-a) on a second channel/wireless link 210);
wherein the second channel is a channel on which a wake up receiver of the second node works (see Figure 2 and pages 11-12, paragraph 53, lines 4-1; wherein the second channel/(wireless link 210) is a channel/(wireless link 210) on which a wake up receiver/(low-power companion radio 117) of the second node/(wireless device 115-a) works/established).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “act as a first node” or  “wherein the first channel is a channel on which a main transceiver of a second node works” or send “a wake up packet to the second node on a second channel” or “wherein the second channel is a channel on which a wake up receiver of the second node works” as taught by Shellhammer in the system of Liu to provide methods, systems, .

Claims 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shellhammer and further in view of Yang et al (US 2017/0055287 A1), hereinafter Yang ‘287.

Regarding Claim 2, Although the combination of Liu and Shellhammer discloses the method as set forth above,
The combination of Liu and Shellhammer does not explicitly disclose “wherein the method further comprises: obtaining an access category used for sending the wake up packet, wherein the obtaining the access category comprises performing at least one of selecting an access category or defining a new access category”.
However, Yang ‘287 discloses wherein the method further comprises: 
obtaining an access category used for sending the wake up packet, wherein the obtaining the access category comprises performing at least one of selecting an access category or defining a new access category (see page 1, paragraph 4; The EDCA is an enhanced mode for accessing to a channel.  Based on the CSMA/CA mechanism, the EDCA defines four Access Categories (AC), i.e., an AC Background (AC_BK), an AC Best Effort (AC_BE), an AC Video (AC_VI) and an AC Voice (AC_VO).  Each AC defines a set of specific parameters for specifying statistically a priority level of each AC when accessing to a channel).

Regarding Claim 8, Although the combination of Liu and Shellhammer discloses the first node as set forth above,
The combination of Liu and Shellhammer does not explicitly disclose “wherein the program further includes instructions to obtain an access category used for sending the wake up packet, wherein the instructions to obtain the access category include instructions to perform at least one of select an access category or define a new access category”.
However, Yang ‘287 discloses wherein the method further comprises: 
wherein the program further includes instructions to obtain an access category used for sending the wake up packet, wherein the instructions to obtain the access category include instructions to perform at least one of select an access category or define a new access category (see page 1, paragraph 4; The EDCA is an enhanced mode for accessing to a channel.  Based on the CSMA/CA mechanism, the EDCA defines four Access Categories (AC), i.e., an AC Background (AC_BK), an AC Best Effort (AC_BE), an AC Video (AC_VI) and an AC Voice (AC_VO).  Each AC defines a priority level of each AC when accessing to a channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the program further includes instructions to obtain an access category used for sending the wake up packet, wherein the instructions to obtain the access category include instructions to perform at least one of select an access category or define a new access category” as taught by Yang ‘287 in the combined system of Liu and Shellhammer so the priority in which and AP accesses to a channel may be improved (see page 1, paragraph 6, lines 7-9 of Yang ‘287).
Regarding Claim 14, Although the combination of Liu and Shellhammer discloses the apparatus as set forth above,
The combination of Liu and Shellhammer does not explicitly disclose “obtain an access category used for sending the wake up packet, wherein the instructions to obtain the access category include instructions to perform at least one of select an access category or define a new access category”.
However, Yang ‘287 discloses wherein the method further comprises: 
obtain an access category used for sending the wake up packet, wherein the instructions to obtain the access category include instructions to perform at least one of select an access category or define a new access category (see page 1, paragraph 4; The EDCA is an enhanced mode for accessing to a channel.  Based on the CSMA/CA mechanism, the EDCA defines four Access Categories (AC), i.e., an AC Background (AC_BK), an AC Best Effort (AC_BE), an AC Video (AC_VI) and an AC Voice (AC_VO).  priority level of each AC when accessing to a channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “obtain an access category used for sending the wake up packet, wherein the instructions to obtain the access category include instructions to perform at least one of select an access category or define a new access category” as taught by Yang ‘287 in the combined system of Liu and Shellhammer so the priority in which and AP accesses to a channel may be improved (see page 1, paragraph 6, lines 7-9 of Yang ‘287).

Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shellhammer and further in view of Yang et al (US 2017/0055287 A1), hereinafter Yang ‘287.

Regarding Claim 3, Although the combination of Liu and Shellhammer discloses the method as set forth above,
The combination of Liu and Shellhammer does not explicitly disclose “wherein the method further comprises: keeping CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully”.
However, Yang ‘046 discloses the method, wherein the method further comprises: 
keeping CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully (see page 6, paragraph 94, lines 29-31; keeping/keep 1/CWmin unchanged/unchanged on the second channel in response to the wake up packet/(data packet) being sent/sent unsuccessfully/unsuccessfully).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the method further comprises: keeping CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully” as taught by Yang ‘046 in the combined  system of Liu and Shellhammer to prevent a need of a dedicated device with powerful functions to implement central scheduling (see page 1, paragraph 3, lines 10-12 of Yang ‘046).
Regarding Claim 9, Although the combination of Liu and Shellhammer discloses the first node as set forth above,
The combination of Liu and Shellhammer does not explicitly disclose “the program further includes instructions to keep CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully”.
However, Yang ‘046 discloses the method, wherein the method further comprises: 
the program further includes instructions to keep CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully (see page 6, paragraph 94, lines 29-31; the program further includes instructions to keep/keep CW1/CWmin unchanged/unchanged on the second channel/channel in response to the wake up packet/data being sent/sent unsuccessfully/unsuccessfully).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the program further 1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully” as taught by Yang ‘046 in the combined system of Liu and Shellhammer to prevent a need of a dedicated device with powerful functions to implement central scheduling (see page 1, paragraph 3, lines 10-12 of Yang ‘046).
Regarding Claim 15, Although the combination of Liu and Shellhammer discloses the apparatus as set forth above,
The combination of Liu and Shellhammer does not explicitly disclose “wherein the program further includes instructions to: keep CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully”.
However, Yang ‘046 discloses the apparatus, wherein the program further includes instructions to: 
keep CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully (see page 6, paragraph 94, lines 29-31; keep/keep CW1/CWmin unchanged/unchanged on the second channel/channel in response to the wake up packet/data being sent/sent unsuccessfully/unsuccessfully).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the method further comprises: keeping CW1 unchanged on the second channel in response to the wake up packet being sent unsuccessfully” as taught by Yang ‘046 in the combined system of Liu and Shellhammer to prevent a need of a dedicated device with powerful functions to implement central scheduling (see page 1, paragraph 3, lines 10-12 of Yang ‘046).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shellhammer and further in view of Anderson et al (US 2017/0048880 A1), hereinafter Anderson.

Regarding Claim 19, Although the combination of Liu and Shellhammer discloses the method as set forth above,
The combination of Liu and Shellhammer does not explicitly disclose “wherein CW2 is a variable contention window”.
However, Anderson discloses the method, wherein CW2 is a variable contention window (see page 4, paragraph 63, lines 14-15; wherein CW2 is a variable/variable contention/contention window/window).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein CW2 is a variable contention window” as taught by Anderson in the combined system of Liu and Shellhammer to extend cellular networks to use unlicensed spectrum (see page 1, paragraph 17, lines 5-6 of Anderson).
Regarding Claim 20, Although the combination of Liu and Shellhammer discloses the first node as set forth above,
The combination of Liu and Shellhammer does not explicitly disclose “wherein CW2 is a variable contention window”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein CW2 is a variable contention window” as taught by Anderson in the combined system of Liu and Shellhammer to extend cellular networks to use unlicensed spectrum (see page 1, paragraph 17, lines 5-6 of Anderson).

Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shellhammer and further in view of Seok et al (US 2016/0029373 A1), hereinafter Seok.
Regarding Claim 6, Although the combination of Liu and Shellhammer discloses the method as set forth above,
The combination of Liu and Shellhammer does not explicitly disclose “reading the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame” or “executing the backoff according to the backoff count” or “sending the 802.11 frame on the first channel after the backoff ends”.
However, Seok discloses the method, wherein the method further comprises: 
reading the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame (see Figure 13 and paragraph 164; upon expiration of a backoff timer, an STA (e.g., STA1) 
executing the backoff according to the backoff count (see Figure 13 and paragraph 164; executing the backoff according to the backoff count/upon expiration of a backoff timer transmit the PPDU); and 
sending the 802.11 frame on the first channel after the backoff ends (see Figure 13 and paragraph 164; sending/transmit the 802.11 frame/PPDU on the first channel/channel after/upon the backoff/backoff ends/expiration)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “reading the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame” or “executing the backoff according to the backoff count” or “sending the 802.11 frame on the first channel after the backoff ends” as taught by Seok in the combined system of Liu and Shellhammer in order to increase the use efficiency of radio resources (see page 1, paragraph 7, lines 7-8 of Seok).
Regarding Claim 12, Although the combination of Liu and Shellhammer discloses the first node as set forth above,
The combination of Liu and Shellhammer does not explicitly disclose “read the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame” or “execute the backoff according to the backoff count” or “cause the main transceiver to send the 802.11 frame on the first channel after the backoff ends”.

read the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame (see Figure 13 and paragraph 164; upon expiration of a backoff timer, an STA (e.g., STA1) may transmit an RTS PPDU to the AP according to an Enhanced Distributed Channel Access (EDCA) protocol);
execute the backoff according to the backoff count (see Figure 13 and paragraph 164; executing the backoff according to the backoff count/upon expiration of a backoff timer transmit the PPDU); and 
cause the main transceiver to send the 802.11 frame on the first channel after the backoff ends (see Figure 13 and paragraph 164; cause the main transceiver to send/transmit the 802.11 frame/PPDU on the first channel/channel after/upon the backoff/backoff ends/expiration)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “read the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame” or “execute the backoff according to the backoff count” or “cause the main transceiver to send the 802.11 frame on the first channel after the backoff ends” as taught by Seok in the combined system of Liu and Shellhammer in order to increase the use efficiency of radio resources (see page 1, paragraph 7, lines 7-8 of Seok).
Regarding Claim 18, Although the combination of Liu and Shellhammer discloses the apparatus as set forth above,
The combination of Liu and Shellhammer does not explicitly disclose “read the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame” or “execute the backoff according to the backoff count” or “send the 802.11 frame after the backoff ends”.
However, Seok discloses the apparatus, wherein the program further includes instructions to: 
read the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame (see Figure 13 and paragraph 164; upon expiration of a backoff timer, an STA (e.g., STA1) may transmit an RTS PPDU to the AP according to an Enhanced Distributed Channel Access (EDCA) protocol);
execute the backoff according to the backoff count (see Figure 13 and paragraph 164; executing the backoff according to the backoff count/upon expiration of a backoff timer transmit the PPDU); and 
send the 802.11 frame after the backoff ends (see Figure 13 and paragraph 164; send/transmit the 802.11 frame/PPDU after/upon the backoff/backoff ends/expiration).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “read the backoff count maintained on the first channel in response to a main transceiver of the first node returning to the first channel to send an 802.11 frame” or “execute the backoff according .

Allowable Subject Matter
Claims 4-5, 10-11 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seok et al (US 2016/0315675 A1) discloses Method and Appartaus for Uplink Multi-User Transmission In A High Efficiency Wireless LAN.  Specifically, Figure 4 and paragraphs 76 and 78.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                                                                                                                                                                    /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469